DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 08/18/2021.  As directed by the amendment: claim 1 has been amended and claims 2-7, 13-17, 21, 29-41, 43-44 have been canceled.  Thus, claims 1, 8-12, 18-20, 22-28, 42 and 45 are presently pending in the application.
Response to Arguments
Applicant argues on page 7, the cited reference alone or in combination do not each or suggest “the stent reduces the incidence of headaches in patients compared to a stent that does not include a sleeve and that the prior art Xie as modified by Lenker would actually be likely to increase the incidence of headaches. The examiner respectfully disagrees. As stated in applicant’s remarks “the fact that the need to reduce headaches identified by the presented application is due to the stents used to treat sinusitis themselves causing the headaches, not the underlying condition.” The primary prior art reference Xie discloses a need for treating sinusitis  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Applicant argues on page 8, the secondary reference, Lenker cannot remedy the deficiencies of Xie, the combination would increase the incidence of headaches. The examiner respectfully disagrees. Applicant has not specified the parameters (specific composition in the graft material used, specific graft thickness) that would impart the structural differences between applicant’s invention and the prior art Xie/Lenker. As claimed, the stent comprises a base stent and an outer sleeve for use in the nasal passage for treating sinusitis. Furthermore, applicant argues a stent specifically designed to have a base stent with an outer sleeve reduces the incidence of headaches in patients. Therefore, the primary reference Xie's disclosure of a stent with an outer sleeve for implantation in a sinus or nasal cavity for the treatment of sinusitis which include treating headaches (which is a common side effect caused by sinusitis, as described by Xie) would teach this limitation. The secondary reference Lenker et al. teaches a 
Applicant comment it is unclear if the previous dependent claim 36 was rejected over Eaton and Lenker as no analysis was provided. The prior art Eaton discloses a stent comprising a base stent having an outer liner for placement in a nasal passageway for treating sinusitis (see abstract, paragraph [0015]). All of the primary prior art all disclosed in the action teaches a stent comprising a base stent having an outer liner for placement in the nasal passage way for treating sinusitis. Applicant’s invention is also directed to a stent that is sleeved and radially expandable and suitable for insertion into a sinus or nasal cavity for use in the treatment of sinusitis (see applicant’s specification paragraphs [0005-0006]). Furthermore, applicant discloses a stent having a sleeve would mitigate headaches (a common side effect of sinusitis) versus a stent without sleeve. The prior art Xie and Eaton discloses a stent with sleeve for implantation in a nasal cavity to mitigate sinusitis would be capable of mitigating the common side effects of sinusitis, including headaches as Xie and Eaton describes the implant comprises a base stent with sleeve. Applicant’s device and the prior art’s devices are analogous structure and used in the same location to treat the same condition (sinusitis). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 10-12, 18-20, 22-24, 27, 42 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. U.S. Publication 2015/0100133 in view of Lenker et al. U.S. Patent 5,843,158.

    PNG
    media_image1.png
    307
    487
    media_image1.png
    Greyscale

Regarding Claim 1, Xie et al. discloses a stent that is sleeved and radially expandable, and which in an expanded state provides a breathable, generally tubular structure sized and shaped for residence in a sinus or nasal cavity or passage (as seen in Figures 7-9 and abstract and paragraphs [0006-0012], [0014], [0028-0029], [0031], [0041-0043] and [0072-0073]), and in an unexpanded state has a cross-sectional diameter suitable for insertion into such cavity or passage (abstract and paragraph [0047] and as seen in Figures 7-9), wherein the stent comprises a radially expandable inner base stent and an outer sleeve 30a surrounding and constraining at least a portion of the base stent (paragraphs [0037-0039] and [0084] and as seen in Figure 3B). Furthermore, Xie et al. discloses a stent for treating chronic sinusitis, including treating headaches therefore, the stent is fully capable of performing the function of “reduces the incidence of headaches in patients compared to a stent that does not include a sleeve” (paragraphs [0011-0012], [0014], [0028] and [0031]). However, Xie et al. does not expressly disclose the outer sleeve constraining at least a portion of the base stent to limit expansion and outward pressure exerted by the base stent. 
Regarding Claim 8, Xie discloses wherein the base stent or sleeve comprise wire (as seen in Figures 3A-3B).
Regarding Claim 10, Xie discloses wherein the sleeve is fastened to the base stent (the sleeve comprises interspaces 32, wherein the woven filaments of the base stent is interspersed in the interspaces forming a secured device).
Regarding Claims 11, 12, Xie et al. discloses a stent for placement in a sinus or nasal cavity (see abstract and paragraphs [0006-0012], [0049-0050]), wherein tension would exist between the base structure and the sleeve before and after installation within the passage to maintain the sleeve together with the base structure and allow the stent structure to fully expand and widen to anchor the device within the passageway after installation (see also paragraph [0052]).
Regarding Claim 18, Xie discloses wherein the base stent is drug eluting (paragraphs [0035] and [0076]).
Regarding Claim 19, Xie et al. discloses wherein the sleeve is drug-eluting (paragraphs [0016], [0028], [0035], [0052], [0073] and [0102]).
Regarding Claims 20, 45, Xie et al. discloses wherein the stent has a non-uniform cross-sectional diameter when implanted in a passage (as seen in Figures 1A, 3B-3C and 7-9 and paragraphs [0031] and [0060]).
Regarding Claim 22, Xie discloses wherein the sleeve has a smooth surface (as seen in Figures 3A-3B, the sleeve 30 does not have any barbs or roughened texture, wherein it is well known in then medical art that stents that are implanted would comprise a “substantially” smooth surface to prevent tearing the vessels).
Regarding Claim 23, Xie discloses the sleeve is formed of a biodegradable polymer and a base stent that comprises a porous biodegradable fibers with drugs (paragraphs [0072-0073]).
Regarding Claim 24, Xie discloses the sleeve comprises a polymer (paragraphs [0035], [0063], [0072-0073]). However, Xie does not expressly disclose the sleeve is elastic. Lenker et al. teaches a stent 70 in the same filed of endeavor comprising a radially expandable inner base stent 72 and an outer graft/liner 74 (as seen in Figures 6A-6B), wherein Lenker et al. teaches the outer graft/liner is elastic (column 9, lines 60-67) to match the expanding frame so that the liner further limit the radial expansion of the stent (column 8, lines 41-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s outer liner to be elastic as taught by Lenker et al. for the purpose of constraining expansion of the stent by the liner so that the stent graft only expands to a predetermined expanded size, so as to avoid overexpansion of the lumen (Lenker et al., column 3, lines 53-67).
Regarding Claim 27, Xie discloses wherein the stent is radially compressible and radially resilient (paragraphs [0016], [0028], [0035], [0052] and [0073]).
Regarding Claim 42, Xie et al. discloses wherein the stent 30 comprises a drug loaded, radially expandable, biodegradable polymeric base stent 31 (paragraphs [0035], [0063], [0073-0075], [0079], [0082-0083], [0085] and [0101-0102]) surrounded and constrained by a cylindrical, biodegradable polymeric sleeve (as seen in Figure 3B and paragraphs [0064-0065],  [0075-0077]).
Claim(s) 1, 8-9, 11-12, 18-19, 25-28 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. U.S. Publication 2014/0079755 in view of Lenker et al. U.S. Patent 5,843,158.

    PNG
    media_image2.png
    373
    505
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    252
    666
    media_image3.png
    Greyscale

Regarding Claim 1, Eaton et al. discloses a stent 302 (see Figures 1A-3B and abstract and paragraphs [0041-0043] and [0089]) which in an expanded state provides a breathable, generally tubular structure sized and shaped for residence in a sinus or nasal cavity or passage (as seen in Figures 1A-3B and abstract and paragraphs [0013], [0041-0043] and [0072-0073])), and in an unexpanded state has a cross-sectional diameter suitable for insertion into such cavity or passage (abstract and paragraph [0096] and as seen in Figures 7-9).Eaton et al. further discloses wherein the stent comprises a radially expandable inner base 302 and an outer sleeve 304 surrounding and constraining at least a portion of the base stent (see Figure 6), the outer sleeve 304 comprises a polymer that is drug eluting (paragraphs [0091-0092]). Applicant discloses a stent having a sleeve would mitigate headaches (a common side effect of sinusitis) versus a stent without sleeve. The prior art Eaton discloses a stent with sleeve for implantation in a nasal cavity to mitigate sinusitis (see abstract and paragraph [0015]) would be capable of mitigating the common side effects of sinusitis, including headaches. However, Eaton et al. does not expressly disclose the outer sleeve constraining at least a portion of the base stent to limit expansion and outward pressure exerted by the base stent. Lenker et al. teaches a stent 70 in the same filed of endeavor comprising a radially expandable inner base stent 72 and an outer graft/liner 74 (as seen in Figures 6A-6B), wherein Lenker et al. teaches the outer graft/liner limits the radial expansion of the stent (column 8, lines 41-65). Therefore, it would have been 
Regarding Claim 8, Eaton et al. discloses wherein the base stent 302 comprise wire (as seen in the annotated Figure 1A above).
Regarding Claim 9, Eaton et al. discloses wherein the base stent 302 comprises a wire hoop bent into a zig-zag configuration (as seen in the annotated Figure 1A above).
Regarding Claims 11, 12, Eaton et al. discloses a stent for placement in a sinus or nasal cavity (see abstract and paragraphs [0013], [0049-0050]), wherein tension would exist between the base structure and the sleeve before and after installation within the passage to maintain the sleeve together with the base structure and allow the stent structure to fully expand and widen to anchor the device within the passageway after installation (see also paragraphs [0008], [0013-0014] and [0065]).
Regarding Claim 18, Eaton et al. discloses wherein the base stent is drug-eluting (paragraphs [0009], [0061], [0080-0081] and [0087] and as seen in Figure 2A).
Regarding Claim 19, Eaton et al. discloses wherein the sleeve is drug-eluting (paragraphs [0013-0014], [0061] and [0081]).
Regarding Claim 25, Eaton et al. discloses wherein the sleeve is nonwoven (sleeve is a drug eluting layer comprising a polymer coating, see paragraphs [0091-0092]).
Regarding Claim 26, Eaton et al. discloses wherein the sleeve comprises a continuous film (e.g. polymeric coating, see paragraph [0091] and as seen in Figure 3B).
Regarding Claim 27, Eaton et al. discloses wherein the stent is radially compressible and radially resilient (paragraphs [0013-0014]).
Regarding Claim 28, Eaton et al. discloses wherein the stent has a lower diameter and greater axial length when radially compressed than when the stent is expanded and unconstrained (as seen in Figure 1A-1B and 21A-21D, Diameter, D, paragraphs [0064] and [0088]).
Regarding Claim 42, Eaton et al. discloses wherein the stent comprises a drug loaded, radially expandable, biodegradable polymeric base stent 302 (paragraphs [0093] and [0098]) surrounded and constrained by a cylindrical, biodegradable polymeric sleeve 304 (as seen in Figure 6 and paragraph [0091-0092] and [0095-0096]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774